STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  May 21, 2015
              Plaintiff-Appellee,

v                                                                 No. 320338
                                                                  Ingham Circuit Court
TIMOTHY SCOTT BYWATER,                                            LC No. 12-001000-FC

              Defendant-Appellant.


Before: BOONSTRA, P.J., and SAAD and MURRAY, JJ.

PER CURIAM.

        Defendant appeals by right his convictions, following a jury trial, of unlawful
imprisonment, MCL 750.349b, assault with intent to commit criminal sexual conduct (CSC)
involving penetration, MCL 750.520g(1), three counts of accosting a minor for immoral
purposes, MCL 750.145a, attempted first-degree CSC (CSC I), MCL 750.520b(2)(b) (victim
under 13, defendant 17 or older), second-degree CSC (CSC II), MCL 750.520c(2)(b) (victim
under 13, defendant 17 or older), two counts of indecent exposure, 750.335a, and indecent
exposure by a sexually delinquent person, MCL 750.335a(2)(c). The trial court sentenced
defendant as a habitual offender (second), MCL 769.10, to concurrent prison terms of 180 to 270
months for the unlawful imprisonment conviction, 120 to 180 months for the assault with intent
to commit CSC involving penetration conviction, 48 to 72 months for each of the accosting a
minor for immoral purpose convictions, 60 to 90 months for the attempted CSC I conviction, 180
to 270 months for the CSC II conviction, 365 days for each of the indecent exposure convictions,
and 281 to 720 months for the indecent exposure by a sexually delinquent person conviction.
The trial court also sentenced defendant to lifetime electronic monitoring under MCL 750.520n.
He was further ordered to pay $130 to the Crime Victim’s Fund, $644 in state costs, $500 in
attorney fees, and $500 in court costs. We affirm, but remand to the trial court for further
proceedings to establish a factual basis for the $500 in court costs or to alter that figure, if
appropriate.

                  I. PERTINENT FACTS AND PROCEDURAL HISTORY

      The charges in this case arise from a series of sexual crimes against minors that occurred
between March 18 and July 10 of 2012.



                                              -1-
                               A. MARCH 18, 2012 INCIDENT

       The first incident occurred on March 18, 2012 at Maranatha Church in Lansing. Five-
year-old JG was playing with his friend in the children’s classroom in the lower level of the
church while his father conducted a youth group practice in the upper level sanctuary of the
church. When JG’s friend went up to the sanctuary, JG used the door in the lower level of the
church to go outside. According to JG, a white man approached him and entered the church with
him. JG’s friend observed JG talking with a stranger when she returned to the lower level of the
church and immediately ran back upstairs to tell JG’s father.

        As JG’s father was walking down the stairs, he saw a man exit the boys’ bathroom.
According to JG’s father, the man had dirty blonde hair and was wearing a white tank top, dark
shorts, and glasses, and he had a scraggly face. The man mumbled, “I don’t know” when JG’s
father asked him who he was and what he was doing. At that point, JG came out of the same
boys’ bathroom crying loudly, visibly scared, and pointing at the man. The man continued to
mumble, “I have to leave, I have to go.” JG’s father asked Joshua Valdez to block the man from
leaving the church while he took JG into a classroom to ask him what had happened.

        JG told his father that the man had told him that he wanted to show him something. JG
explained that he and the man went into the boys’ bathroom and the man told JG to get down on
his knees and open his mouth. The man pulled down his own pants and underwear and stood in
front of JG. JG saw the man’s “private part” and thought the man was going to pee in his mouth.

       As JG’s father was talking to his son, Valdez was on the stairs and had his hand on the
man’s clothing to keep him from leaving. The man began rocking back and forth and mumbling,
“[W]hy are they always messing with me? Why are they always doing this to me?” The man
pushed Valdez and ran from him, escaping the church. The church’s administrator put the
bicycle that the man had brought inside the church into a locked room in the basement later that
day. Lansing Police Department Officer Philip Nardone testified that he retrieved the bike and
processed it into evidence.

                               B. THE MAY 6, 2012 INCIDENT

        The second incident occurred on May 6, 2012, when 12-year-old MK was playing in her
backyard with her ten-year-old friend, IF. According to the girls, a man stopped on the sidewalk
and asked if anyone wanted a “Looney Toons” statue. IF testified that she walked with the man
to the backyard of a house a few doors down the street, where the man grabbed her by the wrist
and pulled her into a garage. The man pulled a bed down from against the wall and laid her
down on the mattress. IF testified that she tried to get up, but the man pushed her down on her
back. The man lay on top of her with the entire front part of his body, except for his face,
touching her. IF kicked the man in the “privates,” and after she screamed for MK, the man ran
off. MK described the man as a white man with glasses and a short beard wearing an orange,
brown, and white striped shirt. IF described the man as a tall white man in his late 30s with short
dark hair wearing light blue jeans and an orange and white striped shirt. IF gave a description of
the man to Lansing Police Department Officer Paul Beasinger and led police to the house where
the incident occurred. A search warrant was obtained for the address because the resident of the

                                                -2-
house matched the physical description of the suspect. IF failed to identify the resident of the
house in a photographic array, and police later eliminated him as a suspect.

                              C. THE JULY 10, 2012 INCIDENT

        The third incident occurred on July 10, 2012, at the downtown Capital Area District
Library. AA, age seven, and her younger sister, age five, were playing on computers in the
children’s section of the library while their mother was across the hall looking at movies. A man
came up to the girls and began speaking with them. The girls went to the stairwell with the man
and followed him to the top of the stairs. AA’s sister testified that the man reached down AA’s
pants and touched her “privates.” According to AA, the man touched her on her front and back
“private area.” According to AA’s sister, the man’s pants were unzipped and she saw his
“private part” hanging out. The man ran away when both girls screamed. According to AA, the
man was wearing a shirt with a picture of “Stewie,” a character from the animated television
show Family Guy, on the front.

        Library security guard Collin Blumenthal reviewed the library’s security videotapes after
the girls’ mother told him that her daughters had been lured into the stairwell and sexually
assaulted. Blumenthal testified that he was able to identify the suspect, who was wearing a black
shirt with a graphic on it, jean shorts, and brown boots, and who had spiky brown hair (exactly as
the girls had described to him). The video showed that the suspect entered the library at 7:36
p.m. and went immediately to the children’s area. Blumenthal identified AA and her sister in the
video in the children’s area on the right side of the computers and the suspect on the left side of
the computers. At 7:47 p.m., the suspect led the girls into the stairwell. At 7:50 p.m., the
suspect left the building after the girls came out of the stairwell screaming.

                            D. IDENTIFICATION OF A SUSPECT

        Lansing Police Detective Elizabeth Reust testified that her review of the library video
revealed that the suspect in AA’s case matched the description of the suspects in JG’s case and
IF’s case. Still photographic shots from the video were released to local media in an attempt to
identify the suspect. Numerous people, including defendant’s mother and his ex-girlfriend,
contacted the police to identify defendant. After interviewing defendant, Reust arrested him. A
search of defendant’s residence resulted in the recovery of an orange, brown, and cream colored
shirt. Police also recovered a shirt bearing a graphic of the Stewie character and a pair of boots.
Defendant was charged in connection with the incident involving AA.

        After defendant’s arrest in AA’s case, Reust explored whether defendant was connected
to the incidents involving JG or IF because “we had three assaults involving a stranger in a very
short period of time” and because the description of the suspect in those cases matched
defendant’s description. Reust learned from defendant’s mother that defendant had a bicycle that
had been given to him by his father. Reust contacted defendant’s father and learned that he had
purchased the bike from a bike shop in downtown Lansing. A search of the serial number of the
bike found at the church revealed that the bike was registered to defendant’s father.

       Reust subsequently arranged for JG, IF, MK, and JG’s father to separately participate in a
corporeal lineup. JG’s father identified defendant as the man from the church and IF identified
                                                -3-
defendant as the man who had assaulted her. However, MK identified a different man. At that
point, defendant was charged in connection with the incidents involving JG and IF.

        Before trial, the prosecution notified defendant of its intent to introduce evidence of other
acts under MCL 768.27a. The prosecution moved to admit other acts evidence involving sexual
assaults upon minors MW (which resulted in a conviction) and LH (which did not),1 in 2000 and
1999 respectively, in order to show propensity to commit sexual assaults upon children as well as
to support the prosecution’s claim that defendant is a sexually delinquent person. Following a
hearing, the trial court ruled in part as follows:

               It’s . . . undeniable that there is prejudice involved, but the probative value
       is so high that I can’t say that the prejudice substantially outweighs the probative
       value. The Defendant’s attorney said it best, it’s a lot easier for the jury to decide
       that he did it this time if he did it before, and that’s exactly what this statute
       envisions, that jurors will have full and complete pictures of someone’s history
       and past, and that they can legitimately, according to the Supreme Court, consider
       propensity under this statute. And it does make it a lot easier for the jury to
       decide. Why, because it’s highly probative. And for those reasons I will grant the
       People’s motion to Admit all of the proposed evidence under MCL 768.27a.

       The jury convicted defendant as described above. This appeal followed.

                                 II. OTHER ACTS EVIDENCE

        Defendant first argues that the trial court erred by admitting other acts evidence under
MCL 768.27a without properly considering the prejudicial effect of the evidence under
MRE 403 by analyzing the factors set forth in People v Watkins, 491 Mich 450; 818 NW2d 296
(2012). He further argues that the prejudicial effect of the other acts evidence outweighed the
probative value and, therefore, that the trial court erred by admitting the evidence. We disagree.
This Court reviews a trial court’s decision to admit evidence for an abuse of discretion. People v
Feezel, 486 Mich 184, 192; 783 NW2d 67 (2010).

        The prosecution notified defendant of its intent to introduce evidence of other acts under
MCL 768.27a, which provides, “in a criminal case in which the defendant is accused of
committing a listed offense against a minor, evidence that the defendant committed another listed
offense against a minor is admissible and may be considered for its bearing on any matter to
which it is relevant.” Evidence is relevant if it has any tendency to make the existence of a fact
that is of consequence to the action more probable or less probable than it would be without the
evidence. MRE 401. A defendant’s propensity to commit a crime makes it more probable that
he committed the charged offense. Watkins, 491 Mich at 470. However, evidence offered under



1
  Although the prosecution’s motion listed proposed witnesses it intended to call regarding LH’s
assault, it does not appear that any testimony or other evidence was actually admitted regarding
that incident.


                                                -4-
MCL 768.27a is still subject to MRE 403, which excludes relevant evidence “if its probative
value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste of time, or needless presentation
of cumulative evidence.” See People v Uribe, ___ Mich App ___; ___ NW2d ___ (Docket No.
321012), slip op at 9.

        MRE 403 is not, however, intended to exclude all “damaging” evidence, because any
relevant evidence will be damaging to some extent. People v Mills, 450 Mich 61, 75; 537 NW2d
909 (1995), mod on other grounds 450 Mich 1212 (1995). Instead, it “is only when the probative
value is substantially outweighed by the danger of unfair prejudice that evidence is excluded.”
Id. (emphasis in original). Unfair prejudice exists where there is “a danger that marginally
probative evidence will be given undue or presumptive weight by the jury” or “it would be
inequitable to allow the proponent of the evidence to use it.” Id. at 75-76. Thus, “other-acts
evidence admissible under MCL 768.27a may not be excluded under MRE 403 as overly
prejudicial merely because it allows a jury to draw a propensity inference.” Watkins, 491 Mich
at 487.

        “In the specific context of evidence submitted under MCL 768.27a, ‘the Watkins Court
provided guidance to trial courts in applying . . . the balancing test of MRE 403.’” Uribe, slip op
at 10, quoting, People v Duenaz, 306 Mich App 85, 99; 854 NW2d 531 (2014). To the end, the
Watkins Court stated that the propensity inference of the evidence must be weighed in favor of
the evidence’s probative value. Watkins, 491 Mich at 487. Second, it provided an “illustrative,
nonexhaustive list” of considerations that a trial court may take into account in determining
whether to exclude the proffered evidence under MRE 403:

       (1) the dissimilarity between the other acts and the charged crime, (2) the
       temporal proximity of other acts to the charged crime, (3) the frequency of the
       other acts, (4) the presence of intervening acts, (5) the lack of reliability of the
       evidence supporting the occurrence of the other acts, and (6) the lack of need for
       evidence beyond the complainant's and the defendant's testimony. [Duenaz, 306
       Mich App at 99-100, quoting Watkins, 491 Mich at 487-488.]

When weighing the probative value of other acts evidence, courts should also consider the extent
to which the other acts evidence supports the victim’s credibility and rebuts any defense attack
on the victim’s credibility. Watkins at 491-492.

        Although the trial court did not specifically reference Watkins, the court recognized its
duty under MRE 403 to weigh the probative value of defendant’s past conviction and other acts
against the potential for unfair prejudice, and it determined that the record before it provided no
reason to exclude the evidence. Defendant contends that two of Watkins considerations, as
applied to the proffered evidence, demonstrate that the prejudicial effect of the evidence
outweighs its probative value. We disagree.

       First, he challenges the temporal proximity of the other act to the charged crimes.
MCL 768.27a does not contain a temporal limitation, and the remoteness of the other act affects
the weight of the evidence rather than its admissibility. People v Brown, 294 Mich App 377,
387; 811 NW2d 531 (2011). Moreover, while defendant’s sexual assault of MW occurred

                                                -5-
approximately 12 years before that of the current victims, defendant was incarcerated for 10 of
those years. The sexual assaults in this case occurred less than two years after defendant’s
release from prison. The time period between the earlier assault and the assaults for which
defendant was charged in the instant case does not create prejudice that outweighs the probative
value of the evidence, which includes defendant’s propensity to commit sexual crimes against
young children, the similarity of his actions, and the necessity to support the reliability of the
evidence. Watkins, 491 Mich at 486-488.

        Second, defendant challenges the similarity of the other acts and the charged crimes. A
panel of this Court has recently held that “[w]hether an act is similar or dissimilar to a charged
offense does not matter for the purposes of MRE 403, which, as noted, looks to whether
otherwise relevant evidence is overly sensational or needlessly cumulative. More importantly,
MCL 768.27a clearly mandates the admissibility of any evidence of a ‘listed offense,’ regardless
of similarity. Indeed, the similarity element is presumed in the mandate to admit evidence of a
listed offense.” Uribe, slip op at 12 (emphasis in original). In this case, regardless of whether
similarity of acts is appropriately considered, the acts are not so dissimilar as to render the
admissibility of the “other acts” evidence unfairly prejudicial under a Rule 403 analysis.
Defendant contends that the other acts involved a relative rather than a stranger and that the
“approach” and the “spiriting away to another location” was different in the present case.
However, although the acts were not precisely the same, defendant’s acts toward MW were
similar to the charged acts against the current victims. The victims were all under 10 years of
age. The assaults occurred during the day and in locations where the victims’ relatives were
nearby and defendant could potentially have been caught engaging in the assaultive behavior.
Additionally, all of the assaults occurred either in defendant’s home or in close proximity to
defendant’s home. The alleged dissimilarity of the acts does not support a finding of unfair
prejudice.

        Defendant makes no specific argument that other considerations listed in Watkins render
the other acts testimony inadmissible under MRE 403. Nonetheless, the balance of the Watkins
considerations weighs against a finding of unfair prejudice because defendant’s statement to
police revealed that he regularly sexually assaulted MW and the evidence supporting the prior
conviction was reliable. Further, there was a need for the other acts evidence beyond the
victims’ testimony since there was no physical evidence or, due to the nature of the crimes, other
eyewitness testimony to directly support the young victims’ renditions of events or to enhance
their credibility.

        Finally, defendant does not explain how the highly probative value of the other acts
evidence would be substantially outweighed by the danger of unfair prejudice, especially in light
of the “clearly stated public-policy of this state—to protect children from sexual predators . . . .”
Uribe, slip op at 12-13; MRE 403. The other acts evidence was probative of defendant’s intent
to engage in the charged conduct and thus provided further evidence that defendant had a




                                                -6-
propensity to sexually assault young children. Watkins, 491 Mich at 470. The trial court did not
abuse its discretion by admitting the other acts testimony.2

                                B. PROSECUTORIAL ERROR3

        Defendant argues that the prosecution improperly shifted the burden of proof onto him to
prove his innocence, and improperly commented on defendant’s right to remain silent, when the
prosecutor stated during her rebuttal closing argument that “[t]here has been no evidence given
to you to contradict that it was anyone other than him who did these things.” Claims of
prosecutorial error are reviewed on a case-by-case basis to determine whether the defendant was
denied a fair trial. People v Bennett, 290 Mich App 465, 475; 802 NW2d 627 (2010). Error
requiring reversal will not be found if the prejudicial effects of a prosecutor’s comments could
have been cured by a timely instruction. People v Mayhew, 236 Mich App 112, 123; 600 NW2d
370 (1999).

        “Although a prosecutor may not argue facts not in evidence or mischaracterize the
evidence presented, the prosecutor may argue reasonable inferences from the evidence.” People
v Watson, 245 Mich App 572, 588; 629 NW2d 411 (2001). Further, the prosecutor may fairly
respond to defense arguments. People v Lawton, 196 Mich App 341, 353-354; 492 NW2d 810
(1992).

        In his closing argument, defense counsel argued that defendant was misidentified in the
JG and IF cases, and with respect to AA’s case he argued that the evidence showed only that he
was at the library on the day of the incident. Defense counsel argued that defendant is “a natural
suspect because of the fact that he was convicted in 2000 whether or not the descriptions add up
with one another, or individually and in time.” Defense counsel further argued that the
prosecution’s case was “woefully thin” and that “my client, because of . . . the offense he was
convicted of in 2000 is immediately under the cloud of suspicion whenever there’s an offense
like this.”



2
  Further, any danger of unfair prejudice was reduced when the trial court instructed the jury
consistent with CJI2d 20.28a regarding the proper use of MCL 768.27a evidence. As noted in
Watkins, 491 Mich at 480, this instruction is a “tool” that can be used to limit prejudice by
“ensur[ing] that the jury properly employs that evidence.” Jurors are presumed to follow their
instructions, People v Unger, 278 Mich App 210, 235 - 236; 749 NW2d 272 (2008), and thereby
only convict if they believe he committed the charged offense, not for any past misdeed.
3
  Courts and litigants frequently have referred to claims such as that raised by defendant as
“prosecutorial misconduct.” This Court has recently stated that “the term ‘misconduct’ is more
appropriately applied to those extreme . . . instances where a prosecutor’s conduct violates the
rules of professional conduct or constitutes illegal conduct,” and concluded that claims
“premised on the contention that the prosecutor made a technical or inadvertent error at trial” are
“more fairly presented as claims of ‘prosecutorial error.’ ” People v Cooper, __Mich App __;
__NW2d __ (2015) (Docket No. 318159), slip op at 7 (citation omitted).


                                                -7-
       The prosecutor argued in part during her rebuttal argument as follows:

       What [defense counsel] argues is a woefully inadequate case regarding
       identification, and the People’s position is actually the complete opposite. When
       you look at the evidence as a whole in the entirety, all of the similarities, all of the
       things that connect the Defendant, the bike, the video, the shirt [IF] describes
       being found at his residence, the location of his residence, everything, it only
       points to [defendant]. And other suspects that they had was [sic] eliminated.

                                              * * *

               He is the person responsible in all these cases, and I’m not just saying that,
       as [defense counsel] suggested, to say he did this, he did that. The evidence has
       shown that. The facts have shown that. There has been no evidence given to you
       to contradict that it was anyone other than him who did these things.

Defendant’s challenge is to the italicized portion of the prosecutor’s comments.

        Defendant’s theory of the case was that defendant was misidentified and was innocent of
the charged offenses. The record reveals that the prosecutor’s comments were proper argument
in response to the defense’s arguments and theory of the case. The prosecutor summarized the
identification evidence and then stated that no evidence was given to the jury to contradict the
facts. On the whole record, the prosecutor’s argument did not shift the burden of proof onto
defendant to prove his innocence. The challenged comment was merely a proper argument that
the jury need not believe the defense’s version of events. See People v Fields, 450 Mich 94,
108; 538 NW2d 356 (1995). Additionally, the trial court instructed the jurors that they were the
sole judges of the evidence and that the attorneys' statements and arguments were not evidence.
The court also instructed that the prosecution had the burden to “prove each element of the crime
beyond a reasonable doubt” and that “[t]the defendant is not required to prove his innocence or
do anything.” Jurors are presumed to follow their instructions. See People v Unger, 278 Mich
App 210, 235 - 236; 749 NW2d 272 (2008).

        Defendant also contends that the prosecutor’s statement was an improper comment on
defendant’s silence. In Michigan, a criminal defendant is protected by both statute and the
constitution from having his silence at trial used against him. MCL 600.2159 provides that a
criminal defendant's “neglect to testify shall not create any presumption against him, nor shall
the court permit any reference or comment to be made to or upon such neglect.” Proscribing the
prosecution from “comment[ing] on a defendant's failure to take the stand . . . is an important
corollary to the Fifth Amendment privilege against self-incrimination.” People v Guenther, 188
Mich App 174, 177; 469 NW2d 59 (1991), citing Grifin v California, 380 US 609, 615; 85 S Ct
1229; 14 L Ed 2d 106 (1965).

       In People v Perry, 218 Mich App 520, 538; 554 NW2d 362 (1996), this Court held that
“a prosecutor’s statement that certain inculpatory evidence is undisputed does not constitute a
comment regarding the defendant’s failure to testify, particularly where someone other than the
defendant could have provided contradictory testimony.” However, even where the defendant is
the only person “who could have provided contradictory testimony,” courts have found such

                                                 -8-
commentary proper. Guenther, 188 Mich App at 177. See also People v Parker, 307 Mich 372,
376; 11 NW2d 924 (1943); see also People v Earl, 299 Mich 579, 583; 300 NW 890 (1941);
People v Lasenby, 107 Mich App 462, 463; 309 NW2d 572 (1981); People v Jacobini, 34 Mich
App 84, 86; 190 NW2d 720 (1971).4

        Here, the prosecutor’s isolated comment in rebuttal was not of such a character that the
jury would necessarily take it as remarking on defendant’s failure to testify. Rather, the
comment “merely pointed out the weakness in defendant’s case.” Fields, 450 Mich at 112. The
defense theory was that the victims misidentified defendant and that defendant was “rounded up”
as a suspect because he was a convicted sex offender. The prosecutor pointed out that defendant
was not identified as a suspect until his mother contacted the police and identified him; the
prosecutor told the jury to look at all of the evidence and argued that the evidence supported a
finding beyond a reasonable doubt that defendant “did these things” and that no evidence
contradicted the victims’ identifications of defendant as the perpetrator. The prosecutor made no
direct comment regarding defendant’s decision not to testify. The prosecutor’s comment was not
“of such a character that the jury would ‘naturally and necessarily’ take” it as remarking on
defendant’s failure to testify. Id.

        Additionally, the trial court instructed the jury that it could not consider the fact that
defendant did not testify. To the extent that the prosecutor’s comment had any prejudicial effect,
these instructions were sufficient to protect defendant’s rights. Unger, 278 Mich App at 235 –
236; Earl, 299 Mich at 583; Jacobini, 34 Mich App at 86-87.

                                      III. COURT COSTS

       Defendant challenges the imposition of court costs under People v Cunningham, 496
Mich 145; 852 NW2d 118 (2014). At that time of sentencing, this Court’s decision in People v
Sanders, 296 Mich App 710, 715; 825 W2d 87 (2012), provided that the trial court could impose
generally reasonable costs under MCL 769.1k(1)(b)(ii). However, the Michigan Supreme Court
overruled Sanders in Cunningham, 496 Mich at 158, and held “that MCL 769.1k(1)(b)(ii) does
not provide courts with the independent authority to impose ‘any cost.’ Instead, . . .
MCL 769.1k(1)(b)(ii) provides courts with the authority to impose only those costs that the
Legislature has separately authorized by statute.”




4
  But see People v Centers, 141 Mich App 364, 377-378; 367 NW2d 397 (1985), rev’d in part on
other grounds 453 Mich 882 (1996) (“[T]he bounds of proper argument are exceeded by a
prosecutor’s argument that his evidence was uncontradicted or unexplained if contradiction or
explanation could only come from the defendant.”); People v Payne, 131 Mich 474, 480; 91 NW
739 (1902) (finding reversible error when the prosecutor argued that only the defendant, the
victim, “and the all seeing eye of God” saw what occurred and no one (i.e., the defendant) denied
that the offense took place).


                                               -9-
       Following the issuance of Cunningham, the Legislature amended MCL 769.1k; the
amended statute became immediately effective on October 17, 2014. See 2014 PA 352. The
enacting sections of 2014 PA 352 provide:

       Enacting section 1. This amendatory act applies to all fines, costs, and
       assessments ordered or assessed under section 1k of chapter IX of the code of
       criminal procedure, 1927 PA 175, MCL 769.1k, before June 18, 2014, and after
       the effective date of this amendatory act.

       Enacting section 2. This amendatory act is a curative measure that addresses the
       authority of courts to impose costs under section 1k of chapter IX of the code of
       criminal procedure, 1927 PA 175, MCL 769.1k, before the issuance of the
       supreme court opinion in People v Cunningham, 496 Mich 145 (2014).

       This act is ordered to take immediate effect.

The amended version of MCL 769.1k(1)(b) states in relevant part:

              (b) The court may impose any or all of the following:

               (i) Any fine authorized by the statute for a violation of which the
       defendant entered a plea of guilty or nolo contendere or the court determined that
       the defendant was guilty.

               (ii) Any cost authorized by the statute for a violation of which the
       defendant entered a plea of guilty or nolo contendere or the court determined that
       the defendant was guilty.

               (iii) Until 36 months after the date the amendatory act that added
       subsection (7) is enacted into law, any cost reasonably related to the actual costs
       incurred by the trial court without separately calculating those costs involved in
       the particular case, including, but not limited to, the following:

              (A) Salaries and benefits for relevant court personnel.

              (B) Goods and services necessary for the operation of the court.

              (C) Necessary expenses for the operation and maintenance of court
       buildings and facilities.

              (iv) The expenses of providing legal assistance to the defendant.

              (v) Any assessment authorized by law.

        This Court has recently examined a trial court’s authority to impose court costs in a
similar case. In People v Konopka, ___ Mich App ___; ___ NW2d ___ (2015) (Docket No.
319913); slip op at 1, the trial court ordered the defendant to pay court costs in the amount of


                                               -10-
$500. This Court considered the defendant’s challenges to the imposition of court costs and
opined as follows:

       [T]he trial court’s cost award is authorized by the amended version of
       MCL 769.1k(1)(b)(iii). This amended version became effective on October 17,
       2014, and applies to all fines, costs, and assessments under MCL 769.1k before
       June 18, 2014, and after the effective date of the amendatory act. 2014 PA 352.
       The amended act was a curative measure to address the authority of courts to
       impose costs under MCL 769.1k before the issuance of Cunningham. 2014 PA
       352. “ ‘When a new law makes clear that it is retroactive, an appellate court must
       apply that law in reviewing judgments still on appeal that were rendered before
       the law was enacted, and must alter the outcome accordingly.’ ” Mayor of Detroit
       v Arms Technology, Inc, 258 Mich App 48, 65; 669 NW2d 845 (2003), quoting
       Plaut v Spendthrift Farm, Inc, 514 US 211, 227; 115 S Ct 1447; 131 L Ed 2d 328
       (1995) (addressing Congress’s authority to revise the judgments of federal
       courts). . . .

               The amended version of MCL 769.1k(1)(b)(iii) provides for an award of
       certain costs that are not independently authorized by the statute for the
       sentencing offense, in contrast to the amended version of MCL 769.1k(1)(b)(ii),
       which provides that a court may impose “[a]ny cost authorized by the statute for a
       violation of which the defendant entered a plea of guilty or nolo contendere or the
       court determined that the defendant was guilty.” This Court must give effect to
       every word, phrase, and clause and avoid an interpretation that would render any
       part of the statute surplusage or nugatory.” Cunningham, 496 Mich at 154
       (quotation marks and citation omitted). MCL 769.1k(1)(b)(ii) would be rendered
       surplusage if MCL 769.1k(1)(b)(iii) merely provided for the imposition of costs
       that were separately authorized by the statute for the underlying offense, given
       that MCL 769.1k(1)(b)(ii ) already provides for the imposition of such costs. We
       therefore conclude that MCL 769.1k(1)(b)(iii) authorizes the imposition of costs
       independently of the statute for the sentencing offense. [Konopka, ___ Mich at
       ___; slip op at 6-7 (emphasis in original).]

Konopka concluded that “[i]n light of the adoption of 2014 PA 352, the trial court’s imposition
of costs was not erroneous.” Id. at ___; slip op at 7. “However,” the Court continued, “although
the costs imposed in this case need not be separately calculated, MCL 769.1k(1)(b)(iii), the trial
court did not establish a factual basis, under the subsequently amended statute, for the $500 in
costs imposed.” Id. at ___; slip op at 7-8.

       As in Konopka, if the Legislature had not amended MCL 769.1k, the cost award in this
case would have been invalid under Cunningham.5 However, the trial court’s award is
authorized by the amended version of MCL 769.1k(b)(iii) because, as in Konopka, this case was


5
  None of the statutes under which defendant was convicted authorize the imposition of court
costs.


                                              -11-
on appeal when the amended version of MCL 769.1k was adopted, and, as in Konopka, the costs
in this case were imposed before June 18, 2014. Although defendant has not challenged the lack
of reasoning for the costs below as did the defendant in Konopka, this Court cannot determine
whether the costs imposed were reasonably related to the actual costs as required by
MCL 769.1k(1)(b)(ii) because the trial court provided no factual basis for the costs imposed.
Consequently, we remand to the trial court for further proceedings to establish a factual basis for
the $500 in costs imposed, under MCL 769.1k(1)(b)(iii), or to alter that figure, if appropriate.

        We affirm defendant’s convictions and sentences, and remand the case to the trial court
for further proceedings consistent with this opinion. We do not retain jurisdiction.

                                                            /s/ Mark T. Boonstra
                                                            /s/ Henry William Saad
                                                            /s/ Christopher M. Murray




                                               -12-